February 25 2010


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      ______________

IN RE THE MATTER OF OPINION FORMS                        )
AND CITATION STANDARDS OF THE                            )       ORDER
SUPREME COURT OF MONTANA                                 )
                              ___________


       On December 16, 1997, this Court entered an order adopting a public domain and
neutral-format citation form for its Opinions, to be used with all Opinions issued after
January 1, 1998. As part of that order, the Court gave examples of proper citation format for
Montana cases decided before January 1, 1998, in which, as was the Court’s practice at that
time, the year of the opinion appeared immediately after the case title.
       We continue to use the public domain and neutral format citation form we adopted in
1997 for our cases today, and our December 16, 1997 order remains in full force and effect
in that regard. Several years ago, however, the Court internally adopted the generally-used
format for citations of cases from other courts and pre-1998 Montana cases, in which the
year of publication of a case appears at the end of the citation. For example: Doe v. Roe,
284 Mont. 301, 989 P.2d 472 (1997). We have never formally announced that our December
16, 1997 Order is superseded in that regard. We do so now.
       IT IS ORDERED that we encourage the use of the above “date-last” format for
citations to pre-1998 Opinions issued by this Court, and for Opinions issued by all other
courts, in all briefs, memoranda, and other documents filed in this Court.
       The Clerk is directed to provide copies of this Order to the Code Commissioner and
Director of Legal Services for the State of Montana; the District Judges of the State of
Montana; the Clerks of the District Courts of the State of Montana; the Clerk of the United
States District Court of the State of Montana, the Clerk of the United States Circuit Court of
Appeals, 9th Circuit; Jim Goetz, Chair of the Advisory Commission on Rules of Civil and
Appellate Procedure; the State Law Library; the Librarian for the University of Montana
School of Law; the Attorney General for the State of Montana; the Office of the State Public
Defender; the Executive Director of the State Bar of Montana; and Thomson Reuters.
DATED this 25th day of February, 2010.


                                         /S/ MIKE McGRATH
                                         /S/ JAMES C. NELSON
                                         /S/ MICHAEL E WHEAT
                                         /S/ PATRICIA O. COTTER
                                         /S/ BRIAN MORRIS
                                         /S/ W. WILLIAM LEAPHART
                                         /S/ JIM RICE




                                   2